DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (US 2018/0120434).

Regarding claims 1 and 4
Jeong et al. shows the beam converting optical system for converting light intensity distribution of a laser beam emitted from a light source, and for converting the 5laser beam into a line beam, the beam converting optical system and light source device comprising: a first optical element (23 or 24 or the combination of 23 and 24, see for example Figs. 3 and 4); and a second optical element (24 or 25 or the combination of 24 and 25, see for example Figs. 3 and 4) disposed at a subsequent stage of the first optical element, wherein the first optical element is a cylindrical lens (see for example Figs. 3 and 4 and para. 0038-0043), 10the cylindrical lens of the first optical element has a first optical surface where the laser beam enters (see for example Figs. 3 and 4), and a second optical surface where the laser beam exits (see for example Figs. 3 and 4), the first optical surface has positive refractive power (taken to a refraction inherent to the surface of the optical element, see for example Figs. 3 and 4), the second optical element is a cylindrical lens (see for example Figs. 3 and 4 and para. 0038-0043), 15the cylindrical lens of the second optical element has a third optical surface where the laser beam enters (see for example Figs. 3 and 4, and para. 0038-0043), and a fourth optical surface where the laser beam exits (see for example Figs. 3 and 4), the third optical surface has negative refractive power (taken to be the inherent diffraction of the surface which is shown to be different form the first surface, see for example Figs. 3 and 4 and para. 0038—0043), the beam converting optical system further comprises a focal area 

	Regarding claims 2 and 5
	Jeong et al. further show, wherein 25the second optical surface and the fourth optical surface are each a plane (see for example Figs. 3 and 4).  





Allowable Subject Matter

Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 6
The prior art of record taken alone or in combination does not teach or suggest the beam converting optical system as recited in claim 1 or the light source device as recited in claim 4, having the further limitations as set forth in claims 3 and 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsushita (US 6,552,302) and Takakubo (US 2004/0104339), both show a beam converting optical system for converting a laser beam to a line beam.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687